DETAILED ACTION
Summary
Claims 1-4, 6-7, 11-12, 14-17, 19-22, and 50-53 are pending in the application. Claims 2-4, 6, 17, 19-22, and 52-53 are rejected under 35 USC 112(b). Claims 1, 7, 11, 12, 14, 16, and 50-51 are rejected under 35 USC 103. Claim 15 is objected to as being dependent on a rejected claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6, 17, 19-22, and 52-53 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "resolution on the order of millimeters" in claim 2 is a relative term which renders the claim indefinite.  The term "on the order of millimeters" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what resolution is considered “on the order of millimeters”. Is resolution of 1 cm (10 mm) considered on the order of millimeters? Or 5 mm?  Clarification is required. For the purposes of examination, the claim will be interpreted as a resolution between 1 mm and 4 mm (See Spec [0121]-[0122]).
.
The term "resolution on the order of millimeters" in claim 17 is a relative term which renders the claim indefinite.  The term "on the order of millimeters" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what resolution is considered “on the order of millimeters”. Is resolution of 1 cm (10 mm) considered on the order of millimeters? Or 5 mm?  Clarification is required. For the purposes of examination, the claim will be interpreted as a resolution between 1 mm and 4 mm (See Spec [0121]-[0122]).
Claim 21 recites “outputs of the sensors”. It is not clear if this is referring to the “output signals” in claim 12, or if it is setting forth new outputs. Clarification is required. For the purposes of examination, the former definition will be used.
The term "resolution on the order of millimeters" in claim 22 is a relative term which renders the claim indefinite.  The term "on the order of millimeters" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what resolution is considered “on the order of millimeters”. Is resolution of 1 cm (10 mm) considered on the order of millimeters? Or 5 mm?  Clarification is required. For the purposes of examination, the claim will be interpreted as a resolution between 1 mm and 4 mm (See Spec [0121]-[0122]).
Claim 53 recites “outputs of the sensors”. It is not clear if this is referring to the “output signals” in claim 12, or if it is setting forth new outputs. Clarification is required. For the purposes of examination, the former definition will be used.
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Midgley (GB 2479705 A).
Regarding Claim 1, Midgley discloses a system for detecting seizures (Pg. 1, lines 19-24), the system comprising: 

a processor in communication with the sensors (Fig. 1, 24) (in communication through component 26), the processor configured to process output signals from the sensors and to detect a seizure based on the output signals from the sensors (Pg. 6-7, lines 31-5) (The system generates and alarm when it determines a seizure is imminent (Pg. 5, lines 6-10)).
Midgley is silent regarding there being sensors, and only explicitly teaches a single sensor. However, it would have been obvious to modify the system of Midgley to add an additional sensor as this is a mere duplication of parts. One of ordinary skill would be capable of using an additional microphone to measure the sound, and the results of using an additional microphone are reasonably predictably (See MPEP 2144.04(B)).
Regarding Claim 11, Midgley discloses the invention as claimed. Midgley further discloses wherein the sensors comprise at least one of acoustic transducers (Pg. 5, lines 20-25) (A microphone is an acoustic transducer).
Regarding Claim 12, Midgley discloses a method of detecting seizures from acoustic waves (Pg. 1, lines 19-24), the method comprising: 
sensing, with sensors positioned outside of a skull encasing a brain (Pg. 6, lines 10-11) (since the device is worn by the user, it is outside a skull encasing a brain), acoustic waves associated with neural activity of the brain (Pg. 6, lines 10-19) (the sound signal generated by the brain suggests it is associated with neural activity in the brain); and 
detecting, with a processor in communication with the sensors (Fig. 1, 24) (in communication through component 26),  a seizure based on output signals of the sensors (Pg. 6-7, lines 31-5) (The system generates and alarm when it determines a seizure is imminent (Pg. 5, lines 6-10)).
Midgley is silent regarding there being sensors, and only explicitly teaches a single sensor. However, it would have been obvious to modify the system of Midgley to add an additional sensor as this is a mere duplication of parts. One of ordinary skill would be capable of using an additional microphone to .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Midgley in view of Tyler (U.S PGPub 2012/0289869 A1).
Regarding Claim 7, the combination of references teaches the invention substantially as claimed. Midgley fails to explicitly teach wherein the sensors and the processor are integrated on a helmet for the skull.
Tyler teaches a helmet for ultrasonic modulation of the skull (Abstract). This system contains sensors and processors for detecting brain activity integrated on a helmet for the skull (Fig. 5) [0028]+[0063].
It would have been obvious to modify the system of Midgley to integrate the sensors and processors for detecting brain activity on a helmet, as taught by Tyler, because this provides a simple method for coupling treatment transducers to the patient to effectively treat neurological disorders, as recognized by Tyler [0004]-[0005]+[0007].

Claims 14 and16 are rejected under 35 U.S.C. 103 as being unpatentable over Midgley in view of Miller (U.S PGPub 2010/0076520 A1).
Regarding Claim 14, Midgley teaches the invention substantially as claimed. Midgley fails to explicitly teach wherein the acoustic waves comprise shear waves and compressional waves.
Miller teaches that acoustic waves in a solid contain both compressional and shear components [0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date that the acoustic waves of Midgley comprise shear and compressional waves, as taught by Miller, because acoustic waves which propagate through solids, as the acoustic waves of Midgley do as they originate in the brain, contain both compressional and shear components. Therefore, one of ordinary skill would recognize that the acoustic waves of Midgley also contain shear and compressional components.

Miller teaches that acoustic waves in a solid contain shear components [0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date that the acoustic waves of Midgley comprise shear waves, as taught by Miller, because acoustic waves which propagate through solids, as the acoustic waves of Midgley do as they originate in the brain, contain shear components. Therefore, one of ordinary skill would recognize that the acoustic waves of Midgley also comprise shear waves.

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Midgley in view of Tyler and Sztrubel et al. (U.S PGPub US 2015/0208934 A1).
Regarding Claim 50, the combination of references teaches the invention substantially as claimed. Midgley fails to explicitly teach wherein the sensors include acoustic transducers of an acoustic transducer array, and the processor is configured to control the acoustic transducer array to apply ultrasound energy to the brain to suppress the seizure.
Tyler teaches an apparatus for ultrasonic neuromodulation (Abstract). This system contains an array of acoustic transducer (Fig. 5, ultrasound transducers) [0014], and a processor (Fig. 5, microcontroller) configured to control the acoustic transducers [0063] to apply ultrasound energy to the brain to suppress seizures [0111]+[0161].
It would have been obvious to one of ordinary skill in the art to modify the system of Midgley to contain an array of acoustic transducers and a processor configured to control the transducers to apply the ultrasound energy to the brain, as taught by Tyler, because this provides a device that can effectively treat short term neural conditions, as recognized by Tyler [0005].
While Tyler teaches the acoustic transducers can receive acoustic data [0055], Tyler fails to explicitly teach the acoustic transducers are used as sensors. 
Sztrubel teaches a system for neural tissue detection (Abstract). This system recognizes that acoustic signals are an equivalent to electrical signals for the purposes of determining action potentials in the brains, and that the emitter and receiver can be the same component [0059]. 
.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Midgley in view of Tyler and Sztrubel as applied to claim 50 above, and further in view of Min et al. (Min, Byoung-Kyong, et al. "Focused ultrasound-mediated suppression of chemically-induced acute epileptic EEG activity." BMC neuroscience 12.1 (2011): 1-12.).
Regarding Claim 51, the combination of references teaches the invention substantially as claimed. Midgley fails to explicitly teach wherein the ultrasound energy has a frequency in a range from 0.5 megahertz to 5 megahertz.
Min teaches a system for suppressing epileptic seizures (Abstract). This system used an ultrasound frequency of 690 kHz because it is in an optimal range for transmission through the skull, as recognized by Min (Pg. 2, Focuses Ultrasound Sonication setup).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the applied ultrasound is in a range from 0.5 MHz to 5 MHz, as taught by Min, because it is in an optimal range for transmission through the skull, as recognized by Min (Pg. 2, Focuses Ultrasound Sonication setup).

Allowable Subject Matter
Claim 2-4, 6, 17, 19, 20, 21, 52, 53 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 2 recites “wherein the processor is further configured to localize a source of the seizure with resolution on the order of millimeters” and claim 17 recites “further comprising localizing a source of the seizure with resolution on the order of millimeters”. This limitation, in combination with the independent claim and interpreted as detailed above, is not reasonably taught by the prior art. While 
Using acoustic waves associated with neural activity, rather that electrical waves, is an improvement over using electrical waves because the acoustic waves provide both adequate spatial and temporal resolution of the brain activity that seizure suppression can occur thereafter. Therefore, claims 2 and 17 are non-obvious over the prior art. Dependent claims 3-6, 19-21, and 52-53 necessarily contain all the limitations of claims 2 and 17, respectively, and would be allowable for substantially the same reasons.

Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 recites wherein the acoustic waves comprise compressional waves having a wavelength on an order of a meter. This, in combination with the features of the independent claim, is not reasonably taught by the prior art. Midgley teaches that the detected sound waves have a frequency of 50 KHz and 150 KHz, which would indicate a wavelength much longer than a meter (note “an order of a meter” is being interpreted as substantially a meter). While Sztrubel discusses the nerve action potential can generate a related acoustic component, Sztrubel is silent regarding the properties of the generated acoustic wave. Tyler, Min, and Vanleer are silent regarding detecting and processing acoustic waves which indicate a seizure. Therefore, claim 15 is non-obvious over the prior art. 

Claim 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 22 recites “based on the comparing, determining a location of the neural activity of the brain with a resolution on the order of millimeters”. This limitation, in combination with the independent claim and interpreted as detailed above, is not reasonably taught by the prior art. While Midgley teaches that acoustic waves can indicate a seizure, Midgley does not localize the source of the seizure with resolution on the order of millimeters. Tyler teaches using electrical, not acoustic, signals to determine the brain activity, and does not teach localizing a seizure in that way. While Sztrubel teaches that action potentials can be detected by acoustic waves, nothing in Sztrubel suggests seizure sources can be localized using acoustics to a resolution on the order of millimeters. Min used electrical, not acoustic, signals to determine the location of the EEG. Vanleer teaches the electrical spikes on the millimeter scale are indicative of epileptic seizures. However, Vanleer uses electrodes and electrical activity to determine the brain activity. Nothing in Vanleer reasonably suggests that acoustic waves can be obtained with millimeter scale resolution or that the acoustic waves would be able to localize a seizure.
Using acoustic waves associated with neural activity, rather that electrical waves, is an improvement over using electrical waves because the acoustic waves provide both adequate spatial and temporal resolution of the brain activity that seizure suppression can occur thereafter. Therefore, claim 22 would be allowable over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vanleer et al. (Vanleer, Ann C., et al. "Millimeter-scale epileptiform spike propagation patterns and their relationship to seizures." Journal of neural engineering 13.2 (2016): 026015.), which describes spatiotemporal dynamics of epileptiform activity. 
Gopalsami et al. (U.S PGPub 2007/0073150 A1), which teaches a temperature sensing apparatus for predicting seizures. 
Mishelevich (U.S PGPub 2012/0283604 A1), which teaches neuromodulation to treat seizures [0042].
Alford et al. (U.S PGPub 2014/0058292 A1), which teaches a system for neuromodulation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/Examiner, Art Unit 3793